     Case: 1:17-md-02804 Doc #: 3712 Filed: 05/03/21 1 of 4. PageID #: 511072




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  IN RE NATIONAL PRESCRIPTION                      MDL No. 2804
  OPIATE LITIGATION
                                                   Case No. 17-MD-2804

  THIS DOCUMENT RELATES TO:                        Judge Dan Aaron Polster

  The Track Three Cases


                Pharmacy Defendants’ Motion for Leave to File Under Seal
          Their Motion to Strike Untimely Identified Prescriptions That Plaintiffs
          Contend Caused Harm for Which They Seek Relief and Certain Exhibits

       Pharmacy Defendants respectfully move this Court for leave to file under seal unredacted

versions of their Motion to Strike and certain Exhibits to that Motion. Pharmacy Defendants’

motion quotes from the transcript of the Court’s December 4, 2019, status conference, which is

under seal. The motion also cites and discusses excerpts from two of Plaintiffs’ expert reports,

which are marked Confidential under the Court’s protective order. Pages from the December

2019 transcript as well as the two expert reports are also marked as Exhibits 1, 4, 5, and 7.

       Accordingly, Pharmacy Defendants request that the Court grant permission for

Defendants to file unredacted versions of their Motion and Exhibits 1, 4, 5, and 7 under seal.

 Dated: May 3, 2021                                Respectfully submitted,


                                                   /s/ Kaspar J. Stoffelmayr ______
                                                   Kaspar J. Stoffelmayr
                                                   Katherine M. Swift
                                                   BARTLIT BECK LLP
                                                   54 West Hubbard Street
                                                   Chicago, IL 60654
                                                   Phone: (312) 494-4400
                                                   Fax: (312) 494-4440
                                                   E-mail: kaspar.stoffelmayr@bartlitbeck.com
                                                   E-mail: kate.swift@bartlitbeck.com
Case: 1:17-md-02804 Doc #: 3712 Filed: 05/03/21 2 of 4. PageID #: 511073




                                       Attorneys for Walgreens Boots Alliance, Inc.,
                                       Walgreen Co., and Walgreen Eastern Co.,
                                       Inc.

                                       /s/ Eric R. Delinsky
                                       Eric R. Delinsky
                                       Alexandra W. Miller
                                       ZUCKERMAN SPAEDER LLP
                                       1800 M Street, NW, Suite 1000
                                       Washington, DC 20036
                                       Phone: (202) 778-1800
                                       Fax: (202) 822-8106
                                       E-mail: edelinsky@zuckerman.com
                                       E-mail: smiller@zuckerman.com

                                       Counsel for CVS Pharmacy, Inc.

                                       /s/ Kelly A. Moore
                                       Kelly A. Moore
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       101 Park Avenue
                                       New York, NY 10178
                                       Phone: (212) 309-6612
                                       Fax: (212) 309-6001
                                       E-mail: kelly.moore@morganlewis.com

                                       Elisa P. McEnroe
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1701 Market Street
                                       Philadelphia, PA 19103
                                       Phone: (215) 963-5917
                                       Fax: (215) 963-5001
                                       E-mail: elisa.mcenroe@morganlewis.com

                                       Attorneys for Rite Aid of Maryland, Inc., d/b/a
                                       Mid-Atlantic Customer Support Center, Rite
                                       Aid of Ohio, Inc., Rite Aid Hdqtrs. Corp., and
                                       Eckerd Corporation

                                       /s/ Robert M. Barnes
                                       Robert M. Barnes
                                       Scott D. Livingston
                                       Joshua A. Kobrin
                                       MARCUS & SHAPIRA LLP
                                       35th Floor, One Oxford Centre

                                   2
Case: 1:17-md-02804 Doc #: 3712 Filed: 05/03/21 3 of 4. PageID #: 511074




                                       301 Grant Street
                                       Pittsburgh, PA 15219
                                       Phone: (412) 471-3490
                                       Fax: (412) 391-2315
                                       E-mail: rbarnes@marcus-shapira.com
                                       E-mail: livingston@marcus-shapira.com
                                       E-mail: kobrin@marcus-shapira.com

                                       Counsel for Giant Eagle, Inc. and
                                       HBC Service Company

                                       /s/ Tina M. Tabacchi
                                       Tina M. Tabacchi
                                       Tara A. Fumerton
                                       JONES DAY
                                       77 West Wacker
                                       Chicago, IL 60601
                                       Phone: (312) 782-3939
                                       Fax: (312) 782-8585
                                       E-mail: tmtabacchi@jonesday.com
                                       E-mail: tfumerton@jonesday.com

                                       Counsel for Walmart Inc.




                                   3
     Case: 1:17-md-02804 Doc #: 3712 Filed: 05/03/21 4 of 4. PageID #: 511075




                                 CERTIFICATE OF SERVICE

       I hereby certify that, this 3rd day of May, 2021, I electronically filed a copy of the foregoing

with the Clerk of the Court using the ECF system, which sent notification of such filing to all

counsel of record.



                                                    /s/ Kaspar J. Stoffelmayr
                                                    Kaspar J. Stoffelmayr

                                                    Counsel for Walgreens Boots Alliance, Inc.,
                                                    Walgreen Co. and Walgreen Eastern Co., Inc.
